DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Arguments
The 112(b) rejection has been withdrawn based on the amendment.

Argument:

    PNG
    media_image1.png
    260
    707
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    172
    655
    media_image2.png
    Greyscale

Response:
The examiner disagrees. Data structures aren’t inextricably linked to computers. And if they were, the computer’s involvement would at best be considered nominal. 

MPEP 2106.05(a) states:
To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology.
The examiner does not see how the computer function is improved. Graph networks could be used to manage a supply chain outside of the computer. 
Furthermore use of a computer to do conventional things such as store data does not provide a practical application or significantly more. See MPEP 2106.05(f): Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1,3-9,11-17 and 19-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim(s) 1, 3-8 recite(s) a system including a processor and memory storing instructions to perform a method for supply chain management. Except for the recitation of processor, memory storing instructions and “delivering a data storage function of a computing device”, the claims recite an abstract idea. Specifically all steps relate to a method of organizing human activity, specifically managing commercial interactions and business relations. Additionally various claim elements are associated as elements of a “graph network”. This aspect is part of an abstract idea in that use of graph theory is a use of mathematical concepts. 
The examiner notes that applicant’s use of “data structure” isn’t considered to comprise an additional element. Data structures are simply formats for data. They aren’t inextricably linked to computers. Steps using data structures in commercial activity are considered methods of organizing human activity. Also data structures can be considered to be a mathematical concept since they are an abstract arrangement of data. 
Claim 1 recites steps for organizing human activity.
0) generate the graph network as a supply chain hierarchy data structure that includes a plurality of nodes and a plurality of edges between the plurality of nodes using aggregated data received from a set of computing systems executing throughout a supply chain represented by the supply chain node hierarchy;
Representing supply chain nodes using graph theory falls within the mathematical concept abstract idea grouping. 
1) “receive a first demand request including a first demand value for a first resource in a supply chain node hierarchy data structure from a first demand node of the supply chain node hierarchy data structure of the graph network;”
This step recites a method of organizing human activity. For example a supply chain manager could receive a request for 10 units of inventory from a store.
2) “traverse the supply chain node hierarchy data structure of the graph network to identify a capacity node in the supply chain node hierarchy data structure of the graph network between the first demand node of the graph network and a supply node of the supply chain node hierarchy data structure of the graph network, wherein the supply node of the graph network includes an indication of a supply of the first resource;
This step recites a method of organizing human activity. For example a logistics manager could identify a warehouse capable of meeting a request.
3) create a first resource temporary capacity reservation at the capacity node of the graph network;
This step recites a method of organizing human activity. For example assembly line capacity, shipping capacity, labor capacity, etc could be reserved
4) identify an available supply of the first resource in the supply chain node hierarchy data structure of the graph network;
This step recites a method of organizing human activity. For example a node capable of supplying a particular resource could be identified.
5) replace the first resource temporary capacity reservation with a first resource supply capacity reservation equal to a supply of the first resource processed by the capacity node of the graph network using the available supply;
This step recites a method of organizing human activity. For example logistics management could replace a first factory production reservation with a second reservation.
6) receive a second demand request, in parallel with the first demand request, including a second demand value for a second resource from a second demand node of the graph network;
This step recites a method of organizing human activity. For example a factory could get multiple companies looking to place orders at substantially the same time.
7) identify that there is insufficient capacity at the capacity node of the graph network for the second resource based on the first resource temporary capacity reservation;
This step recites a method of organizing human activity. For example a factory may not be capable of filling an order based on existing production being reserved.
8) poll the capacity node of the graph network upon expiration of a timeout value to determine the current capacity of the capacity node of the graph network; 
This step recites a method of organizing human activity. Specifically at periodic intervals a manager could check capacity of a factory.  
9) in response to determining that the current capacity of the capacity node is sufficient for the second resource request, create a second resource temporary capacity reservation at the capacity node of the graph network; 
This step recites a method of organizing human activity. For example a company could place an order reserving capacity of a factory.
10) identify an available supply of the second resource at the supply node of the graph network; and
This step recites a method of organizing human activity. For example a company could identify capacity available at a factory.
11) replace the second resource temporary capacity reservation with a second resource supply capacity reservation equal to a supply of the second resource processed by the capacity node of the graph network using the available supply of the second resource.
This step recites a method of organizing human activity. For example logistics management could replace a first factory production reservation with a second reservation.

Claims 3-6 further define abstract steps of claim 1 and are considered to recite an abstract idea for the same reason.
Claim 7 recites an additional step of “determine that the supply node of the graph network does not include a supply of the resource; and discard the first resource supply capacity reservation.  “
This is a step for organizing human activity. For example, a warehouse could disregard a reservation for raw materials if it doesn’t have any of the needed materials. 
Claim 8 further recites “determine that the demand request has been fulfilled; and discard the first resource supply capacity reservation.”
This is a step for organizing human activity. For example, a factory could track incoming orders using a list and then cross off the ones that are filled.

As identified above claims 1, 3-8 recite a method of organizing human activity. As previously mentioned above, relating supply chain nodes using graph networks is use of mathematical concepts (graph theory) which is an abstract idea. Thus claims 1, 3-8 recite a combination of abstract ideas.
This judicial exception is not integrated into a practical application because the additional elements of a processor, memory and “delivering a data storage function of a computing device” represent the mere use of a computer as a tool to perform the abstract idea, which is not a practical application – see MPEP 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a processor/memory represent the mere use of a computer as a tool to perform the abstract idea, which is also not significantly more – see MPEP 2106.05(f). Thus claims 1, 3-8 are directed to non-statutory subject matter.
Claims 9, 11-17, 19-24 contain limitations that mirror claims 1, 3-8 and are considered non-statutory for the same reasons.
Claim Status
Regarding claims 1,3-9,11-17 and 19-24, the prior art of record fails to disclose repolling the capacity node upon expiration of a timeout value to determine the current capacity of the capacity node. The reference von Helmolt (20060224431) discloses expiration of temporary reservations (paragraph 43), but did not disclose repolling.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A MITCHELL/           Primary Examiner, Art Unit 3687